Citation Nr: 0411414	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  01-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis and 
ankylosis of the left fifth finger due to a gunshot wound, 
currently rated as 10 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran testified before the undersigned Veterans 
Law Judge at a hearing held at the RO in January 2003.  He agreed 
at that time to accept an in-person hearing before the undersigned 
in lieu of a previously requested videoconference hearing.  This 
case was before the Board in May 2003 when it was remanded for 
further evidentiary development.  


FINDINGS OF FACT

1.  The veteran's service-connected left fifth finger disability 
is manifested by an ankylosed distal interphalangeal joint.

2.  The veteran has normal or near normal motor strength and grip 
strength, and shows no evidence of pain, incoordination, or excess 
fatigability on testing of the left hand.

3.  A 2.5-centimeter scar at the base of the 4th and 5th fingers 
does not cause any limitation of motion, shows no evidence of 
being unstable, and is not painful with actual decreased 
sensation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic 
arthritis and ankylosis of the left fifth finger due to a gunshot 
wound have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5227, 7804, 7805 (2002).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5227, 5230, 7804, 7805 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that the veteran's left hand was injured by an 
accidental gunshot wound in Vietnam in October 1997.  The wound 
was described in clinical records as a fracture subluxation of the 
left 5th distal interphalangeal (DIP) joint and laceration of the 
hypothenar eminence and the web between the 4th and 5th fingers; 
and interruption of the extensor tendon of the 5th finger.  In 
June 1976 he was granted service connection for the injury, and 
given a 10 percent disability evaluation, effective February 1976.  
In September 2000 the veteran requested an increased rating for 
residuals of the traumatic arthritis and ankylosis of the left 
fifth finger, which, it was claimed, was becoming worse and 
causing constant pain in his left hand.  

The veteran was afforded VA examinations in July 2003.  The 
veteran complained of a tingling at the base of the fourth and 
fifth fingers of the left hand, difficulty gripping things, and 
problems with his left hand sometimes locking up.  The veteran 
reported no real pain, but he reported that his entire hand 
sometimes throbbed like a toothache; otherwise, he reported no 
flares.  Because of a reported inability to grip with the left 
hand, he told the examiner he had to stop working as an 
electrician after 25 years in that job. 

The examiner's objective observations noted a small, 2.5-
centimeter well-healed surgical scar on the palmar surface at the 
base of the fourth and fifth digits with some numbness in the area 
immediately around the scar.  The scar was found to be flat, not 
erythematous, not adherent, and in color equal to the surrounding 
tissue.  Both the metacarpophalangeal joint and proximal 
interphalangeal joints had flexion from 0 to 95 degrees with 5/5 
motor strength.  The veteran's other fingers all had full range of 
motion and 5/5 motor strength.  Intrinsic muscles had 5/5 motor 
strength.  Pinch grip was 5/5, and the veteran was able to fully 
oppose the thumb to the second, third, fourth, and fifth digits.  
He had 5-/5 grip strength, and showed no evidence of 
incoordination or excess fatigability on strength testing.  There 
was no evidence of pain on testing.  

X-rays showed an impression of a flexion deformity of the left 
fifth distal interphalangeal joint, likely post-traumatic in 
nature.  There was no evidence of acute fracture and no radiopaque 
foreign body identified within the soft tissues.  

The examiner found that the veteran was able to flex all of his 
digits to within 2 inches of the transverse fold of his palm; that 
the scar did not cause any limitation of motion; that there was no 
evidence of the scar being unstable or painful with actual 
decreased sensation.  The examiner's impression was that the 
veteran had an ankylosed distal interphalangeal joint of the left 
hand.  The examiner further observed that the veteran had 
traumatic arthritis and some difficulty with the left hand which 
will probably preclude the veteran from continuing to work as an 
electrician because of the need to use both hands for many tasks.  
The examiner concluded that the veteran should be able to obtain 
and maintain gainful employment in another line of work.  

II.  Analysis

Disability ratings are determined by the application of a schedule 
of ratings, which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history 
of a particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the regulations 
do not give past medical reports precedence over current findings.  
Id.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's traumatic arthritis has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  This code provides that 
traumatic arthritis is to be rated as degenerative arthritis under 
Diagnostic Code 5003, which in turns provides that the affected 
joint is to be rated based on limitation of motion.  When however, 
the limitation of motion of the affected joint is noncompensable 
in degree under the rating criteria established for rating the 
joint, a rating of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  (Multiple involvements of the 
interphalangeal, metacarpal and carpal joints qualify as a group 
of minor joints.  38 C.F.R. § 4.45(f) (2003).)  In the absence of 
limitation of motion, a 10 percent rating may be assigned with x-
ray evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  Diagnostic Code 5003.  Additionally, in the 
absence of limitation of motion, a 20 percent rating is assignable 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  Id.  

The VA examiner's objective findings found involvement of only a 
single minor joint, an interphalangeal joint of the left fifth 
finger, and there was no objective finding of incapacitating 
exacerbation.  Even if there were a finding of occasional 
incapacitating exacerbation, the finding would not lead to the 
award of a higher rating, because only one minor joint is 
involved, not a group of minor joints.  

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board 
has considered whether other rating codes might lead to the award 
of a rating greater than 10 percent.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  (This is specifically required by 
Diagnostic Code 5003, at least with respect to the limitation of 
motion codes.)

First, the Board has considered the rating criteria for the 
ankylosis of the veteran's distal interphalangeal joint of the 
left fifth finger under 38 C.F.R. § 4.71a, Diagnostic Code 5227, 
under both the pre-August 26, 2002 regulations and the new 
regulations which became effective on that date.  See Karnas, 
supra.  Under both the old and the new rating criteria for 
ankylosis of the fifth digit of either hand, ankylosis--
unfavorable or favorable--is rated as noncompensably disabling.  
Thus, this code does not provide a basis for a greater award.  
(Extremely unfavorable ankylosis, which contemplates all joints of 
the finger being in extension or extreme flexion, or with rotation 
and angulation of bones, is ratable as amputation, but as noted 
above, such a problem is not evident in the veteran's case.  He 
has only one joint affected, and there is no rotation or 
angulation of bones.)  

The Board has also considered the rating criteria used for 
limitation of range of motion of individual digits found at 38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2003).  Under Diagnostic 
Code 5230, any limitation of motion of the little finger is also 
rated as noncompensably disabling.  Again, the current rating of 
10 percent disability for traumatic arthritis is more favorable to 
the veteran.

The Board notes that the VA examiner took into account pain, 
strength, and coordination in evaluating the functionality of the 
veteran's hand.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  His grip strength, motor function, and strength 
of the intrinsic muscles of his hand were 5/5 or 5-/5.  He was 
able to fully oppose the thumb to each finger, and there was no 
evidence of incoordination or excess fatigability.  The veteran 
has complained of pain and a throbbing sensation, but there is no 
indication by the examiner that such problems affect the veteran's 
functioning of the fifth finger or hand in such a way as to equate 
to disability beyond what was shown clinically.  In other words, 
there is no indication that other fingers have been affected in an 
adverse way or that the left fifth finger disability is such that 
it should be equated to extremely unfavorable ankylosis and in 
turn equate to disability tantamount to amputation with metacarpal 
resection, warranting a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5156 (2002).  

As noted above, the veteran also has a 2.5-centimeter scar at the 
base of the 4th and 5th fingers of the left hand.  This scar is 
not unstable (ulcerated) and is not painful with actual decreased 
sensation.  It does not affect function.  Consequently, there 
appears no basis for awarding a rating on the basis of this 
scarring.  38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 (2003).  
Absent a showing of some effect on function, or pain, or 
instability of the scar, or size that exceeds 6 square inches 
accompanied by limitation of motion, there is no basis for 
awarding a compensable rating for the scar under either set of 
criteria-those in effect when the veteran filed his claim, or 
those made effective in August 2002.  Id.  Additionally, it should 
be noted that the examiner found no actual decreased sensation, 
which indicates that there is no basis for assigning an evaluation 
under criteria for rating neurologic impairment.  

When all of the evidence of record is considered, the Board finds 
that the veteran's symptomatology is such that a rating higher 
than his current 10 percent rating for the traumatic arthritis and 
ankylosis of the left fifth finger is not warranted.  For the 
reasons enunciated above, the preponderance of the evidence is 
against the claim for a higher rating.

The Board has also considered whether the case should be remanded 
to the RO for referral to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The record shows no evidence that the 
veteran cannot carry out normal daily activities.  He reports he 
stopped working because of his inability to grasp objects with his 
left hand, but the VA examiner opined that the veteran should be 
able to obtain and maintain gainful employment in another line of 
work.  The record shows that VA has afforded the veteran 
vocational rehabilitation.  Further, the current evidence of 
record does not reflect frequent periods of hospitalization due to 
residuals of his left finger gunshot wound.  This case 
consequently does not present such an exceptional or unusual 
disability picture as to render impractical the application of the 
regular schedular standards.  In sum, there is no indication in 
the record that industrial impairment resulting from the left 
fifth finger disability would be in excess of that contemplated by 
the assigned evaluation.  Accordingly, in the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), which 
was signed into law on November 9, 2000.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will attempt 
to obtain on behalf of the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January 2002, 
prior to the RO's two most recent adjudications of the veteran's 
claim in March 2002 and October 2003.  

Specifically regarding VA's duty to notify, the January 2002 
notification to the veteran apprised him of what the evidence must 
show to establish entitlement to the benefit sought, what evidence 
and/or information was needed from the veteran, what information 
VA would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  See Quartuccio, 
supra.

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and VA 
treatment records.  The RO scheduled the veteran for a VA 
examination in October 2000, and again in July 2003.  The veteran 
never responded to either of the two requests for information.  
Given the standard of the regulation, the Board finds that VA has 
no duty to assist that was unmet.

After a review of the evidence, the Board is not aware of any 
evidence not of record which is necessary to decide the case on 
the merits.  The Board consequently concludes that VA's duties to 
inform and assist under both the VCAA and the implementing 
regulations have been fulfilled.


ORDER

Entitlement to an increased rating for traumatic arthritis and 
ankylosis of the left fifth finger due to a gunshot wound is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



